 


 HCON 127 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 133.
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. CON. RES. 127 


December 21, 2020
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 133. 
 
 
That, in the enrollment of the bill H.R. 133 the Clerk of the House of Representatives shall make the following correction: Amend the title so as to read: Making consolidated appropriations for the fiscal year ending September 30, 2021, providing coronavirus emergency response and relief, and for other purposes.. 
 
Clerk of the House of Representatives.Secretary of the Senate.
